DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on June 23, 2020.  These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sridevi Basavaraju on January 26, 2022.
The application has been amended as follows: 
As per Claim 3
Claim 3, page 41, line 1, “the (t−1)-th iteration intermediate coefficients” should read as “the (t−1)-th iteration coefficients”.

Therefore, the examiner’s amendment of claim 3 reads as follows:
Claim 3
The semiconductor memory device of claim 2, wherein the BM generator comprises:
a shared processing element;
(3t/2+2) processing elements connected to the shared processing element; and

wherein the shared processing element is configured to perform a 0-th iteration and a first iteration during a 0-th cycle based on the syndrome to generate second iteration intermediate coefficients associated with a second iteration, and is configured to provide the second iteration intermediate coefficients to the (3t/2+2) processing elements,
wherein the (3t/2+2) processing elements are configured to perform the second iteration through (t−2)-th iterations based on the second iteration intermediate coefficients to provide the shared processing element with (t−1)-th iteration coefficients associated with a (t−1)-th iteration, and
wherein the shared processing element is configured to perform the (t−1)-th iteration based on the (t−1)-th iteration 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Sommer et al. (U.S. Patent Application Publication No. 2014/0059403 A1) discloses: A semiconductor memory device (data storage system 60) comprising:
a memory cell array (array 72) comprising a plurality of memory cells (Paragraph [0030]: “The memory device comprises an array 72 comprising multiple memory cells 76.”) . . . ;
an error correction circuit comprising an error correction code (ECC) decoder (Paragraph [0031]: “Memory controller 64 comprises an ECC unit 84, which encodes the data for storage with a certain ECC, and decodes the ECC of data that is retrieved from the memory cells.”) configured to perform an ECC decoding on a codeword read from . . . the memory cell array to correct errors in the codeword that was read (Paragraph [0041]: “The processor estimates the reception parameters based on the decoded component ECCs. In an example embodiment, the processor counts the total number of errors that were detected and/or corrected by the component ECCs.”
The Examiner finds the detection and correction of errors by the decoded component ECCs as disclosed in Sommer teaches the claimed “correction code (ECC) decoder configured to perform an ECC decoding on a codeword read from . . . the memory cell array to correct errors in the codeword that was read”.), the codeword comprising a main data and a parity data (Paragraph [0037]: “The encoding process produces an n-by-n matrix that comprises k-by-k data matrix 102, an n-by-(n-k) row parity region 106 and an (n-k)-by-k column parity region 110. (The intersection of regions 106 and 110 at the bottom-right of the matrix comprises column parity bits that have been computed over the row parity bits, or vice versa.) The n2 bits of the n-by-n matrix are regarded as a single code word of the product code.”
The Examiner finds the n2 bits of the n-by-n matrix comprised of data and parity bits and regarded as a single code word as disclosed in Sommer teaches the claimed “codeword comprising a main data and a parity data”.); and
a control logic circuit (memory controller 64) configured to control the error correction circuit (Paragraph [0031]: “Memory controller 64 comprises an ECC unit 84, which encodes the data for storage with a certain ECC, and decodes the ECC of data that is retrieved from the memory cells.”) . . . ,
wherein the ECC decoder is configured to perform operations comprising: . . .
generating a syndrome based on the codeword using a parity check matrix (Paragraph [0061]: “The syndromes are typically defined as Hy=S, wherein H denotes the parity check matrix of the ECC, y denotes an input code word and S denotes a vector of syndromes of code word y, denoted S1, S2, S3 . . . . When input code word y contains no errors, i.e., when y is a valid code word, Hy=0.”);
. . . generate an error locator polynomial based on the syndrome;
searching error positions in the codeword based on the error locator polynomial; and
correcting the errors in the codeword based on the error positions that were searched (Paragraph [0024]: “In alternative embodiments, the ECC decoding process involves calculating syndromes for the code word, and processing the syndromes to produce an Error Locator Polynomial (ELP) whose roots are indicative of error locations in the code word. The ELP roots are then found and used for correcting the errors. Types of ECC that can be decoded in this manner comprise, for example, Bose-Chaudhuri-Hocquenghem (BCH) codes and Reed-Solomon (RS) codes. In some embodiments, the reception parameters are estimated from the rank of the ELP, regardless of whether the ELP roots are later found or not.” 
The Examiner finds the ECC decoding process calculating syndromes for the code word, and processing the syndromes to produce an Error Locator Polynomial (ELP) whose roots are indicative of error locations in the code word, and correcting the identified errors from the ELP roots as disclosed in Sommer teaches the claimed “generate an error locator polynomial based on the syndrome; searching error positions in the codeword based on the error locator polynomial; and correcting the errors in the codeword based on the error positions that were searched.).

Kim et al. (U.S. Patent Application Publication No. 2020/0210292 A1) discloses: a memory cell array (memory block 1230) comprising a plurality of memory cells coupled to word-lines and bit-lines (Paragraph [0160]: “Referring to FIG. 11, each memory block 1230 among the plurality of memory blocks 120 a, 120 b and 120 c included in the memory device 122 of the memory system 120 may include a plurality of cell strings 1240 which 
Paragraph [0162]: “A voltage supply component of the memory device 122 may provide word line voltages (for example, write voltages, read voltages and pass voltages) to be supplied to the respective word lines and a voltage to be supplied to a bulk (for example, well region) where memory cells are formed, depending on an operation mode.”
The Examiner finds the memory cell array of memory block 1230 comprised of the plurality of bit lines BL0 to BLm-1 and word lines as disclosed in Kim teaches the claimed “memory cell array comprising a plurality of memory cells coupled to word-lines and bit-lines”.), the memory cell array further comprising a plurality of sense amplifiers configured to sense data stored in the plurality of memory cells (Paragraph [0163]: “A read/write circuit 1220 of the memory device 122 may be controlled by the control circuit, and operate as a sense amplifier or write driver depending on an operation mode. For example, in case of a verification/normal read operation, the read/write circuit 1220 may operate as a sense amplifier for reading data from the memory cell array.” 
The Examiner finds the read/write circuit 1220 operating as the sense amplifier for reading data from the memory cell array as disclosed in Kim teaches the claimed “memory cell array further comprising a plurality of sense amplifiers configured to sense data stored in the plurality of memory cells”.); 
an error correction circuit comprising an error correction code (ECC) decoder (Paragraph [0057]: “In an embodiment, the error correction apparatus 230 may include an ECC (Error Correction Code) encoder and an ECC decoder which are not illustrated. The ECC encoder may perform error correction encoding on data to be stored in the memory device 122 during a write operation, and the ECC decoder may perform error correction decoding on data received from the memory device 122 during a read operation.”) configured to perform an ECC decoding on a codeword read from a target page of the memory cell array to correct errors in the codeword that was read, the codeword comprising a main data and a parity data (Paragraph [0057]: “The memory device 122 may store the data with the parity bit therein. The ECC decoder may detect an error by performing error correction decoding on data received from the memory device 122 based on the parity bit, and correct the detected error.”
The Examiner finds the ECC decoder detecting an error by performing error correction decoding on data received from the memory device 122 based on the parity bit, and correct the detected error as disclosed in Kim teaches the claimed “error correction code (ECC) decoder configured to perform an ECC decoding on a codeword read from a target page of the memory cell array to correct errors in the codeword that was read, the codeword comprising a main data and a parity data”);
However, the Examiner finds Sommer and Kim do not teach or suggest the claimed “control logic circuit configured to control the error correction circuit based on a command and address from an external memory controller, wherein the ECC decoder is configured to perform operations comprising: performing t-bit error correction, wherein t is an even integer greater than three; generating a syndrome based on the codeword using a parity check matrix; performing t iterations during (t−2) cycles to generate an error locator polynomial based on the syndrome.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  
Independent claims 19 and 20 recite similar limitations as independent claim 1 and therefore, the Examiner finds claims 19 and 20 are allowable for the same reasons as set forth above in claim 1.
	Claims 2-18 are also allowable due to their dependency on an allowable base claim.


Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112